Case 8:20-cv-01066-VMC-CPT Document 33 Filed 10/27/20 Page 1 of 19 PageID 110




                             United States District Court
                              Middle District of Florida
                                   Tampa Division


   MICHAEL DIBENEDETTO,

          Plaintiff,

   v.                                          Case No: 8:20-cv-1066-T-33CPT

   PROWAY CONSTRUCTION GROUP,
   LLC, SOUTH SHORE RECYCLING &
   CRUSHING, LLC and ROBERT
   VOLLMER,

        Defendants.
   ___________________________________

        CASE MANAGEMENT AND SCHEDULING ORDER

         Having considered the case management report prepared by the parties,
   see Fed. R. Civ. P. 26 (f) and Local Rule 3.05(c), the Court enters this case
   management and scheduling order:

    Mandatory Initial Disclosures                                          November 20, 2020
    Certificate of Interested Persons and Corporate Disclosure Statement    November 6, 2020
    Discovery Deadline                                                        March 12, 2021
    Motions for Summary Judgment, Judgment on the Pleadings,                    April 9, 2021
    Daubert, and Markman Motions

    NEW DATES:
    Responses due within fourteen (14) days
    No replies permitted
                  No pretrial motions in limine will be permitted or considered.

    Meeting In Person to Prepare Joint Final Pretrial Statement                    June 23, 2021
    Joint Final Pretrial Statement (Including a Single Set of Jointly              June 28, 2021
    Proposed Jury Instructions and Verdict Form, also sent to
    Chamber’s email [chambers_flmd_Covington@flmd.uscourts.gov]
    in Microsoft Word®, Witnesses Lists, Exhibit Lists on Approved
    Form)
    Final Pretrial Conference                                                       July 1, 2021
Case 8:20-cv-01066-VMC-CPT Document 33 Filed 10/27/20 Page 2 of 19 PageID 111




                                                                              at 9:00 a.m.
    Trial Term Begins                                                        July 7, 2021
                                                                              at 9:00 a.m.
    Estimated Length of Trial                                                     2-3 days
    Jury/Non Jury                                                                     Jury
    Mediation                                                              COMPLETED

          The purpose of this order is to discourage wasteful pretrial activities, and
   to secure the just, speedy, and inexpensive determination of the action. See
   Fed. R. Civ. P. 1; Local Rule 1.01(b). This order controls the subsequent course
   of this proceeding. Fed. R. Civ. P. 16(b), (e). Counsel and all parties (both
   represented and pro se) shall comply with this order, with the Federal Rules of
   Civil Procedure, with the Local Rules of the United States District Court for the
   Middle District of Florida, and with the Administrative Procedures for Case
   Management/Electronic Case Filing.         A copy of the Local Rules and
   Administrative Procedures may be viewed at http://www.flmd.uscourts.gov.
   Counsel shall also comply with the Ideals and Goals of Professionalism adopted
   by the Board of Governors of the Florida Bar on May 16, 1990 available at
   www.floridabar.org     (Professional   Practice-Henry     Latimer    Center      for
   Professionalism); Local Rule 2.04(g).

   I.     DISCOVERY

           A.    Certificate of Interested Persons and Corporate Disclosure
   Statement – This Court has previously ordered each party, governmental party,
   intervenor, non-party movant, and Rule 69 garnishee to file and serve a
   Certificate of Interested Persons and Corporate Disclosure Statement using a
   mandatory form. No party may seek discovery from any source before filing and
   serving a Certificate of Interested Persons and Corporate Disclosure Statement.
   A motion, memorandum, response, or other paper – including emergency motion
   – may be denied or stricken unless the filing party has previously filed and served
   a Certificate of Interested Persons and Corporate Disclosure Statement. Any
   party who has not already filed and served the required certificate shall do so
   within the time required by this order, or sanctions will be imposed.

          B.     Discovery Not Filed – The parties shall not file discovery materials
   with the Clerk except as provided in Local Rule 3.03. The Court encourages the
   exchange of discovery requests on diskette or by email. See Local Rule
   3.03(e).

          C.     Limits on Discovery – Absent leave of Court, the parties may take
   no more than ten depositions per side (not per party). Fed. R. Civ. P.
   30(a)(2)(A); Fed. R. Civ. P. 31(a)(2)(A). Absent leave of Court, the parties may
   serve no more than twenty-five interrogatories, including sub-parts. Fed. R. Civ.
                                           -2-
Case 8:20-cv-01066-VMC-CPT Document 33 Filed 10/27/20 Page 3 of 19 PageID 112




   P. 33(a). Absent leave of the Court or stipulation by the parties, each deposition
   is limited to one day of seven hours. Fed. R. Civ. P. 30(d)(2). The parties may
   agree by stipulation on other limits on discovery within the context of the limits
   and deadlines established by this Case Management and Scheduling Order, but
   the parties may not alter the terms of this Order without leave of Court. See,
   e.g., Fed. R. Civ. P. 29.

          D.    Discovery Deadline – Each party shall timely serve discovery
   requests so that the Rules allow for a response prior to the discovery deadline.
   The Court may deny as untimely all motions to compel filed after the discovery
   deadline.

          E.     Confidentiality Agreements – The parties may reach their own
   agreement regarding the designation of materials as “confidential.” There is no
   need for the Court to endorse the confidentiality agreement. The Court
   discourages unnecessary stipulated motions for a protective order. The Court
   will enforce stipulated and signed confidentiality agreements. See Local Rule
   4.15. Each confidentiality agreement or order shall provide, or shall be deemed
   to provide, that “no party shall file a document under seal without first having
   obtained an order granting leave to file under seal on a showing of particularized
   need.” See also “Motions to File Under Seal” below.

   II.   MOTIONS

          A.      Certificate of Good Faith Conference – Before filing any motion
   in a civil case, the moving party shall confer with the opposing party in a good
   faith effort to resolve the issues raised by the motion, and shall file with the
   motion a statement certifying that the moving party has conferred with the
   opposing party, and that the parties have been unable to agree on the resolution
   of the motion. Local Rule 3.01(g); Fed. R. Civ. P. 26(c). A certification to the
   effect that opposing counsel was unavailable for a conference before filing a
   motion is insufficient to satisfy the parties' obligation to confer. See Local Rule
   3.01(g). No certificate is required in a motion for injunctive relief, for judgment
   on the pleadings, for summary judgment, to dismiss or to permit maintenance of
   a class action, to dismiss for failure to state a claim upon which relief can be
   granted, or to involuntarily dismiss an action. Local Rule 3.01(g). Nonetheless,
   the Court expects that a party alleging that a pleading fails to state a claim will
   confer with counsel for the opposing party before moving to dismiss and will
   agree to an order permitting the filing of a curative amended pleading. Fed. R.
   Civ. P. 15. The term "counsel" in Rule 3.01(g) includes pro se parties acting as
   their own counsel, thus requiring movants to confer with pro se parties and
   requiring pro se movants to file Rule 3.01(g) certificates. The term “confer” in
   Rule 3.01(g) requires a substantive conversation in person or by telephone in a
   good faith effort to resolve the motion without court action and does not envision
                                           -3-
Case 8:20-cv-01066-VMC-CPT Document 33 Filed 10/27/20 Page 4 of 19 PageID 113




   an exchange of ultimatums by fax, letter or email. Counsel who merely
   “attempt” to confer have not “conferred.” Counsel must respond promptly to
   inquiries and communications from opposing counsel. Board of Governors of
   the Florida Bar, Ideals and Goals of Professionalism, ¶ 6.10 and Creed of
   Professionalism ¶ 8 (adopted May 16, 1990), available at www.floridabar.org
   (Professional Practice-Henry Latimer Center for Professionalism.) The Court
   will deny motions that fail to include an appropriate, complete Rule 3.01(g)
   certificate.

          B.     Extension of Deadlines

         The deadlines established in this Case Management and Scheduling
   Order are not advisory but must be complied with absent approval of the Court.

                1.    Dispositive Motions Deadline and Trial Not Extended –
   Motions to extend the dispositive motions deadline or to continue the trial are
   generally denied. See Local Rule 3.05(c)(2)(E). The Court will grant an
   exception only when necessary to prevent manifest injustice. A motion for a
   continuance of the trial is subject to denial if it fails to comply with Local Rule
   3.09. The Court cannot extend a dispositive motion deadline to the eve of trial.

                 2.     Extensions of Other Deadlines Disfavored – Motions for
   an extension of other deadlines established in this order, including motions for an
   extension of the discovery period, are disfavored. The deadline will not be
   extended absent a showing of good cause. Fed. R. Civ. P. 16(b); Local Rule
   3.09(a). Failure to complete discovery within the time established by this Order
   shall not constitute cause for continuance. A motion to extend an established
   deadline normally will be denied if the motion fails to recite that: 1) the motion is
   joint or unopposed; 2) the additional discovery is necessary for specified
   reasons; 3) all parties agree that the extension will not affect the dispositive
   motions deadline and trial date; 4) all parties agree that any discovery conducted
   after the dispositive motions date established in this Order will not be available
   for summary judgment purposes; and 5) no party will use the granting of the
   extension in support of a motion to extend another date or deadline.

         The filing of a motion for extension of time does not toll the time for
   compliance with deadlines established by Rule or Order.

          C.     Motions to Compel and for Protective Order – Motions to
   compel and motions for a protective order will be denied unless the motion fully
   complies with Local Rule 3.04, requiring the motion to quote in full each
   interrogatory, question, or request; to quote in full opposing party’s objection and
   grounds, or response which is asserted to be insufficient; and to state the
   reasons the motion should be granted.
                                            -4-
Case 8:20-cv-01066-VMC-CPT Document 33 Filed 10/27/20 Page 5 of 19 PageID 114




          D.    Motions to File Under Seal – Whether documents filed in a case
   may be filed under seal is a separate issue from whether the parties may agree
   that produced documents are confidential. Motions to file under seal are
   disfavored, and such motions will be denied unless they comply with Local Rule
   1.09.

          E.     Memoranda in Opposition – Each party opposing any written
   motion, except a motion for summary judgment under Section II H below, shall
   file and serve, within fourteen days after being served with such motion, a legal
   memorandum with citation of authorities in opposition to the relief requested.
   Local Rule 3.01(b). Where no memorandum in opposition has been filed, the
   Court routinely grants the motion as unopposed. Motions titled as “unopposed”
   or “agreed” normally come to the Court’s attention prior to the deadline for
   response.

           F.     Emergency Motions – The Court may consider and determine
   emergency motions at any time. Local Rule 3.01(e). Counsel should be aware
   that the designation “emergency” may cause a judge to abandon other pending
   matters in order to immediately address the “emergency.” The Court will
   sanction any counsel or party who designates a motion as “emergency” under
   circumstances that are not a true emergency. It is not an emergency when
   counsel has delayed discovery until the end of the discovery period. Promptly
   after filing an emergency motion, counsel shall place a telephone call to the
   chambers of the presiding judge to notify the court that an emergency motion has
   been filed.

           G.     Page Limits - No party shall file a motion and supporting
   memorandum in excess of twenty-five pages. Local Rule 3.01(a). No party shall
   file an opposing brief or memorandum in excess of twenty pages. Local Rule
   3.01(b). A motion requesting leave to file either a motion in excess of
   twenty-five (25) pages, a response in excess of twenty (20) pages, or a reply or
   further memorandum shall not exceed three (3) pages, shall specify the length of
   the proposed filing, and shall not include, as an attachment or otherwise, the
   proposed motion, response, reply, or other paper. Local Rule 3.01(d). Motions
   for relief from page limitations are disfavored and will not be granted without a
   specific showing of good cause.




                                          -5-
Case 8:20-cv-01066-VMC-CPT Document 33 Filed 10/27/20 Page 6 of 19 PageID 115




           H.      Motions for Summary Judgment: Required Materials – A motion
   for summary judgment shall specify the material facts as to which the moving
   party contends there is no genuine issue for trial, and shall include a
   memorandum of law, and shall be accompanied by affidavits and other evidence
   in the form required by Fed. R. Civ. P. 56. The motion for summary judgment
   and supporting memorandum of law shall be presented in a single document of
   not more than twenty-five pages. Local Rule 3.01(a).
           Each party opposing a motion for summary judgment shall serve, within
   fourteen days after being served with such motion, a legal memorandum with
   citation of authorities in opposition to the relief requested as required by Local
   Rule 3.01(b) of not more than twenty pages. The memorandum in opposition
   shall specify the material facts as to which the opposing party contends there
   exists a genuine issue for trial, and shall be accompanied by affidavit(s) and
   other evidence in the form required by Fed. R. Civ. P. 56. No replies will be
   permitted.
           Both the movant and the party opposing summary judgment shall provide
   pinpoint citations to the pages and lines of the record supporting each material
   fact. General references to a deposition are inadequate. On or before the date
   on which the memorandum in opposition is due, the parties may also file a
   stipulation of agreed material facts signed by the movant and the parties
   opposing summary judgment pursuant to Local Rule 4.15. Material facts set
   forth in the stipulation will be deemed admitted for the purposes of the motion.

            I.    Daubert and Markman Motions – On or before the date
   established in the above table for the filing of motions for summary judgment, any
   party seeking a ruling pursuant to Daubert v. Merrell Dow Pharmaceuticals, Inc.,
   509 U.S. 579 (1993) (admissibility of expert opinions) or pursuant to Markman v.
   Westview Instruments, Inc., 517 U.S.370 (1996) (interpretation of a patent claim)
   shall file and serve an appropriate motion. The parties shall prepare a glossary
   of technical or scientific terms where appropriate for the Court.

          J.    No pretrial motions in limine will be permitted or considered.

   III.   JOINT FINAL PRETRIAL STATEMENT

           A.   Meeting In Person – On or before the date established in the
   above table, lead trial counsel for all parties and any unrepresented parties
   shall meet together in person pursuant to Local Rule 3.06(b) in a good faith
   effort to:

                 1.     settle the case; the parties shall thoroughly and exhaustively
   discuss settlement of the action before undertaking the extensive efforts needed
   to conduct final preparation of the case for trial and to comply with the
   requirements of this order;
                                           -6-
Case 8:20-cv-01066-VMC-CPT Document 33 Filed 10/27/20 Page 7 of 19 PageID 116




                  2.    stipulate to as many facts and issues as possible; in order
   to assist the Court, the parties shall make an active and substantial effort to
   stipulate at length and in detail as to agreed facts and law, and to limit, narrow,
   and simplify the issues of fact and law that remain contested; as a rule, parties
   who have complied with this requirement in good faith will file a Joint Final
   Pretrial Statement listing far more agreed facts and principles of law than those
   that remain for determination at trial;

                   3.     tag, mark, identify, examine, copy, and list all original trial
   exhibits (including actual document exhibits) that any party will offer in evidence
   or otherwise tender to any witness during trial [Local Rule 3.06(b)(3) and 3.07(a)]
   (instructions for pre-marking of exhibits attached to this order); and prepare and
   exchange a final exhibit list on the Clerk’s approved form (attached to this order)
   bearing a description identifying each exhibit and sponsoring witness [Local Rule
   3.07(b)]; it is anticipated that counsel will agree to the admission of the bulk of
   the opposing parties’ exhibits without objection and shall designate on the exhibit
   list the exhibits which the Court may admit without objection at trial. Absent
   good cause, the Court will not receive in evidence over objection any exhibits –
   including charts, diagrams, and demonstrative evidence – not presented to
   opposing counsel or unrepresented parties for inspection and copying at the
   required meeting or not listed in the joint final pretrial statement. Photographs of
   sensitive exhibits (i.e., guns, drugs, valuables) and of non-documentary
   evidence, and reductions of documentary exhibits larger than 8 ½” by 14” to be
   substituted for original exhibits after conclusion of the trial must be presented to
   opposing counsel for examination at the meeting to prepare the Joint Final
   Pretrial Statement. Objections to such photographs or reductions of exhibits
   must be listed in the Joint Final Pretrial Statement. The parties are directed to
   contact the trial judge’s courtroom deputy clerk to discuss exhibits and equipment
   to be used during trial; and

                4.     exchange the names and addresses of all witnesses and
   state whether they will likely be called.

          B.     The Joint Final Pretrial Statement

                 1.     Form of Joint Final Pretrial Statement – On or before the
   date established in the above table, the parties shall file a Joint Final Pretrial
   Statement that strictly conforms to the requirements of Local Rule 3.06(c) and
   this Order. This case must be fully ready for trial at the time that the Joint
   Final Pretrial Statement is due. Anticipated length of trial based on issues
   remaining at the time of the pretrial conference must be included as a separate
   line item in the parties Joint Final Pretrial Statement. Lead trial counsel for all
   parties, or the parties themselves if unrepresented, shall sign the Joint Final
                                            -7-
Case 8:20-cv-01066-VMC-CPT Document 33 Filed 10/27/20 Page 8 of 19 PageID 117




   Pretrial Statement.     Sanctions may be imposed for failure to comply, including
   the striking of pleadings. At the conclusion of the final pretrial conference, all
   pleadings are deemed to merge into the Joint Final Pretrial Statement, which will
   control the course of the trial. Local Rule 3.06(e).

                2.     Exhibit List – The exhibit list filed in compliance with Local
   Rules 3.06(c)(4) and 3.07(b) must be on the Clerk’s approved form (attached to
   this order). Unlisted exhibits will not be received into evidence at trial, except by
   order of the Court in the furtherance of justice. See Local Rule 3.06(e). The
   Joint Final Pretrial Statement must attach each party’s exhibit list on the
   approved form listing each specific objection (“all objections reserved” does not
   suffice) to each numbered exhibit that remains after full discussion and
   stipulation. Objections not made – or not made with specificity – are waived.

                  3.     Witness List – On the witness list required by Local Rule
   3.06(c)(5), the parties and counsel shall designate which witnesses will definitely
   be called, and also designate which witnesses may be called. Absent good
   cause, the Court will not permit over objection testimony from unlisted witnesses
   at trial. This restriction does not apply to true rebuttal witnesses (i.e., witnesses
   whose testimony could not reasonably have been foreseen to be necessary).
   Records custodians may be listed but will not likely be called at trial, except in the
   rare event that authenticity or foundation is contested. For good cause shown in
   compelling circumstances, the Court may permit presentation of testimony in
   open court by contemporaneous transmission from a different location. Fed. R.
   Civ. P. 43(a).

                 4.     Depositions – The Court encourages stipulations of fact to
   avoid calling unnecessary witnesses. Where a stipulation will not suffice, the
   Court permits the use of depositions. At the required meeting, counsel and
   unrepresented parties shall agree upon and specify in writing in the Joint Final
   Pretrial Statement the pages and lines of each deposition (except where used
   solely for impeachment) to be published to the trier of fact. The parties shall
   include in the Joint Final Pretrial Statement a page-and-line description of any
   testimony that remains in dispute after an active and substantial effort at
   resolution, together with argument and authority for each party’s position. The
   parties shall prepare for submission and consideration at the final pretrial
   conference or trial an edited and marked copy (as to the portion offered by each
   party) of any deposition or deposition excerpt which is to be offered in evidence.

          Five (5) days prior to trial, the parties shall file with the Court color-coded
   copies of deposition transcripts (preferably mini-script versions), reflecting, in
   different highlighted colors, the deposition excerpts designated by each party to
   be read at trial, with objections noted in the margin. Unresolved objections to
   videotape depositions shall be submitted to the Court ten (10) days prior to trial.
                                            -8-
Case 8:20-cv-01066-VMC-CPT Document 33 Filed 10/27/20 Page 9 of 19 PageID 118




                 5.     Joint Jury Instructions, Verdict Form, Voir Dire
   Questions – In cases to be tried before a jury, the parties shall attach to the
   Joint Final Pretrial Statement a single jointly-proposed set of jury
   instructions in order of presentation to the jury, together with a single
   jointly-proposed jury verdict form. Local Rule 5.01(c). The parties should be
   considerate of their jury, and therefore should submit short, concise special
   verdict forms. The Court prefers pattern jury instructions approved by the United
   States Court of Appeals for the Eleventh Circuit. A party may include at the
   appropriate place in the single set of jointly-proposed jury instructions a
   contested charge, so designated with the name of the requesting party and
   bearing at the bottom a citation of authority for its inclusion, together with a
   summary of the opposing party’s objection. The Court will deny outright a
   proposed instruction that is “slanted” in any way. The Court requires that the
   parties,          send           to           the           Chamber's          email
   [chambers_flmd_covington@flmd.uscourts.gov] the single set of jury
   instructions and verdict form, in Microsoft Word®. The parties may include
   in the Joint Final Pretrial Statement a single list of jointly-proposed questions for
   the Court to ask the venire during voir dire.

          C.     Coordination of Joint Final Pretrial Statement – All parties are
   responsible for filing a Joint Final Pretrial Statement in full compliance with this
   order. Plaintiff’s counsel (or plaintiff if all parties are proceeding pro se) shall
   have the primary responsibility to coordinate compliance with the sections of this
   order that require a meeting of lead trial counsel and unrepresented parties in
   person and the filing of a Joint Final Pretrial Statement and related material.
   See Local Rule 3.10 (relating to failure to prosecute). If the plaintiff is
   proceeding pro se, defense counsel shall coordinate compliance. If counsel is
   unable to coordinate such compliance, counsel shall timely notify the Court by
   written motion or request for a status conference.

         D.   Trial Briefs, Proposed Findings of Fact and Conclusions of
   Law, and Exhibit Notebooks

                 Trial Briefs – Unless the Court specifically directs otherwise, Trial
   Briefs are not required in any civil case. If a party chooses to file a Trial Brief,
   such Trial Brief may be filed anytime, until and including the date of trial.

                 Proposed Findings of Fact and Conclusions of Law – In the
   case of a non-jury trial, the parties are directed to file Proposed Findings of Fact
   and Conclusions of Law after the trial. The due date will be specified by the
   Court at the Final Pretrial Conference, and will usually fall between 30 and 60
   days after the conclusion of the trial depending on the Court Reporter’s schedule.

                                            -9-
Case 8:20-cv-01066-VMC-CPT Document 33 Filed 10/27/20 Page 10 of 19 PageID 119




    Proposed Findings of Fact and Conclusions of Law should contain citations to
    the record.

                   Exhibit Notebook – On the first day of a jury trial or non-jury trial,
    the parties shall provide to the Court a bench notebook containing marked copies
    of all exhibits. The parties may contact the courtroom deputy clerk for the trial
    judge to determine whether this requirement may be waived.

    IV.    FINAL PRETRIAL CONFERENCE

           A.     Lead Trial Counsel and Parties – If a final pretrial conference is
    set, lead trial counsel and local counsel for each party, together with any
    unrepresented party, must attend in person unless previously excused by
    the Court. See Local Rule 3.06(d); Fed. R. Civ. P. 16(d).

            B.     Substance of Final Pretrial Conference – Since this case must
    be fully ready for trial at the time that the Joint Final Pretrial Statement is due, at
    the final pretrial conference, all counsel and parties must be prepared and
    authorized to accomplish the purposes set forth in Fed. R. Civ. P. 16 and Local
    Rule 3.06, including formulating and simplifying the issues; eliminating frivolous
    claims and defenses; admitting facts and documents to avoid unnecessary proof;
    stipulating to the authenticity of documents; obtaining advance rulings from the
    Court on the admissibility of evidence; settling the dispute; disposing of pending
    motions; establishing a reasonable limit on the time allowed for presenting
    evidence; and such other matters as may facilitate the just, speedy, and
    inexpensive disposition of the action. See Fed. R. Civ. P. 16(c)-(d).

    V.      SANCTIONS – The Court will impose sanctions on any party or attorney:
    1) who fails to attend and to participate actively in the meeting to prepare the
    Joint Pretrial Statement, or who refuses to sign and file the agreed document; 2)
    who fails to attend the Final Pretrial Conference, or who is substantially
    unprepared to participate; 3) who fails to attend the mediation and actively
    participate in good faith, or who attends the mediation without full authority to
    negotiate a settlement, or who is substantially unprepared to participate in the
    mediation; or 4) who otherwise fails to comply with this order. Sanctions may
    include but are not limited to an award of reasonable attorney's fees and costs,
    the striking of pleadings, the entry of default, the dismissal of the case, and a
    finding of contempt of court. See Fed. R. Civ. P. 16(f) and 37; Local Rules
    9.05(c), (e); 28 U.S.C. § 1927.

    VI.    TRIAL

          A.     Trial Before District Judge – A case scheduled for trial before a
    United States District Court Judge normally will be called for trial during the
                                             -10-
Case 8:20-cv-01066-VMC-CPT Document 33 Filed 10/27/20 Page 11 of 19 PageID 120




    scheduled trial term. Cases not reached for trial in the month scheduled will be
    carried over to the following month on a trailing trial calendar, and issued
    subpoenas will continue in force.

           B.      Trial Before Magistrate Judge – A case scheduled for trial before
    a United States Magistrate Judge will be called for trial on a date certain. With
    respect to a civil case that remains pending before a District Judge as of the date
    of this order, the United States District Judges of the Middle District of Florida
    wish to afford the parties the opportunity to consent to proceed before a
    Magistrate Judge. Consent must be unanimous. A United States Magistrate
    Judge is available pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73(a) to
    conduct all further proceedings in this case (or specified motions in this case), to
    conduct a jury or non-jury trial beginning on a date certain, and to enter final
    judgment. A party may appeal a final judgment of a Magistrate Judge to the
    United States Court of Appeals for the Eleventh Circuit in the same manner as an
    appeal from the district court. 28 U.S.C. § 636(c)(3); Fed. R. Civ. P. 73. A
    party is free to withhold consent without adverse substantive consequences. 28
    U.S.C. § 636 (c)(2); Fed. R. Civ. P. 73(b). Consent forms are attached to this
    scheduling order. Fed. R. Civ. P. 73(b); Local Rule 6.05.

            C.     Settlement – Counsel shall immediately notify the Court upon
    settlement of any case. Local Rule 3.08(a). The parties shall notify the Court
    of any settlement or other disposition of the case which will eliminate the need for
    a jury by 11:30 a.m. on the last business day before the date scheduled for jury
    selection. Failure to do so will subject each party to joint and several liability for
    jury costs. Regardless of the status of settlement negotiations, the parties shall
    appear for all scheduled hearings, including the Final Pretrial Conference and for
    trial absent the filing of a stipulation of dismissal signed by all parties who have
    appeared in the action (or notice of dismissal if prior to answer and motion for
    summary judgment). Fed. R. Civ. P. 41(a).

          D.     Electronic Equipment – The parties are advised (and should
    advise their witnesses) that photo identification is required to enter the United
    States Courthouse. Parties and witnesses are not permitted to bring into the
    Courthouse a personal electronic device.

                   By court order dated September 26, 2013, any attorney permitted
    to practice law in the Middle District of Florida may bring any personal electronic
    device beyond the courthouse’s security checkpoint by presenting a valid Florida
    Bar identification card or by pro hac vice order. See attached order for guidelines.


           DONE and ORDERED in Tampa, Florida on this 27th of October, 2020.

                                             -11-
Case 8:20-cv-01066-VMC-CPT Document 33 Filed 10/27/20 Page 12 of 19 PageID 121




    Attachments: Magistrate Judge Consent / Entire Case
                 Magistrate Judge Consent / Specified Motions
                 Exhibit List Form [mandatory form]
                 Order on Possession and Use of Personal Electronic Devices in Federal
                 Courthouses in the Middle District of Florida




                                            -12-
        Case 8:20-cv-01066-VMC-CPT Document 33 Filed 10/27/20 Page 13 of 19 PageID 122
              AO 85 (Rev. 8/98) Notice, Consent and Order of Reference - Exercise of Jurisdiction of United States Magistrate Judge


                                                     UNITED STATES DISTRICT COURT
                                                      MIDDLE DISTRICT OF FLORIDA
                                                            TAMPA DIVISION

                 PLAINTIFF,

         V.                                                                                          CASE NO.

          DEFENDANT.
________________________________________

                                    NOTICE OF AVAILABILITY OF A UNITED STATES MAGISTRATE JUDGE
                                                     TO EXERCISE JURISDICTION

             IN ACCORDANCE WITH THE PROVISIONS OF 28 U.S.C. § 636(C) AND FED. R. CIV. P. 73, YOU ARE HEREBY NOTIFIED
THAT A UNITED STATES MAGISTRATE JUDGE OF THIS DISTRICT COURT IS AVAILABLE TO CONDUCT ANY OR ALL PROCEEDINGS IN
THIS CASE, INCLUDING A JURY OR NONJURY TRIAL, AND TO ORDER THE ENTRY OF A FINAL JUDGMENT. EXERCISE OF THIS
JURISDICTION BY A MAGISTRATE JUDGE IS, HOWEVER, PERMITTED ONLY IF ALL PARTIES VOLUNTARILY CONSENT.

            YOU MAY, WITHOUT ADVERSE SUBSTANTIVE CONSEQUENCES, WITHHOLD YOUR CONSENT, BUT THIS WILL PREVENT
THE COURT’S JURISDICTION FROM BEING EXERCISED BY A MAGISTRATE JUDGE. IF ANY PARTY WITHHOLDS CONSENT, THE IDENTITY
OF THE PARTIES CONSENTING OR WITHHOLDING CONSENT WILL NOT BE COMMUNICATED TO ANY MAGISTRATE JUDGE OR TO THE
DISTRICT JUDGE TO WHOM THE CASE HAS BEEN ASSIGNED.

            AN APPEAL FROM A JUDGMENT ENTERED BY A MAGISTRATE JUDGE SHALL BE TAKEN DIRECTLY TO THE UNITED
STATES COURT OF APPEALS FOR THIS JUDICIAL CIRCUIT IN THE SAME MANNER AS AN APPEAL FROM ANY OTHER JUDGMENT OF A
DISTRICT COURT.

                           CONSENT TO EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE

              IN ACCORDANCE WITH THE PROVISIONS OF 28 U.S.C. § 636(C), AND FED. R. CIV. P. 73, THE PARTIES IN THIS CASE
HEREBY VOLUNTARILY CONSENT TO HAVE A UNITED STATES MAGISTRATE JUDGE CONDUCT ANY AND ALL FURTHER PROCEEDINGS
IN THE CASE, INCLUDING, THE TRIAL, ORDER THE ENTRY OF A FINAL JUDGMENT, AND CONDUCT ALL POST-JUDGMENT
PROCEEDINGS.

          SIGNATURES                                                   PARTY REPRESENTED               DATE
_____________________________________                                  _________________________________________________

_____________________________________                                  _________________________________________________

_____________________________________                                  _________________________________________________

                                                              ORDER OF REFERENCE

           IT IS ORDERED THAT THIS CASE BE REFERRED TO THE UNITED STATES MAGISTRATE JUDGE FOR ALL
FURTHER PROCEEDINGS AND THE ENTRY OF JUDGMENT IN ACCORDANCE WITH 28 U.S.C. § 636(C), FED. R. CIV. P. 73 AND THE
FOREGOING CONSENT OF THE PARTIES.

___________________________________                                                   __________________________________________
            DATE                                                                             UNITED STATES DISTRICT JUDGE

NOTE:    RETURN THIS FORM TO THE CLERK OF THE COURT ONLY IF ALL PARTIES HAVE CONSENTED ON THIS FORM TO THE EXERCISE
         OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE.
     Case 8:20-cv-01066-VMC-CPT Document 33 Filed 10/27/20 Page 14 of 19 PageID 123


                                          UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF FLORIDA
                                                 TAMPA DIVISION


             PLAINTIFF,

        V.                                                                          CASE NO.

          DEFENDANT.
________________________________________

               CONSENT TO EXERCISE JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE
                  OVER DISPOSITIVE MOTIONS DESCRIBED UNDER 28 U.S.C. § 636(B)(1)(B)

                                   CONSENT TO EXERCISE OF JURISDICTION

           IN ACCORDANCE WITH THE PROVISIONS OF 28 U.S.C. § 636(C) AND FED. R. CIV. P. 73, THE PARTIES IN THIS CASE
CONSENT TO HAVE A UNITED STATES MAGISTRATE JUDGE CONDUCT ANY AND ALL PROCEEDINGS AND ENTER A FINAL ORDER AS
TO EACH MOTION IDENTIFIED BELOW.

             MOTION(S)        _____________________________________________

                              _____________________________________________

    PARTY REPRESENTED                                    SIGNATURES                              DATE

___________________________                   __________________________________        ______________________

___________________________                   __________________________________        ______________________

___________________________                   __________________________________        ______________________

                                             ORDER OF REFERENCE

             IT IS ORDERED THAT THE ABOVE MOTIONS(S) BE REFERRED TO THE UNITED STATES MAGISTRATE JUDGE
ASSIGNED TO THIS CASE TO CONDUCT ALL PROCEEDINGS AND ENTER A FINAL ORDER ON SUCH MOTIONS(S) IN ACCORDANCE WITH
28 U.S.C. § 636(C) AND FED. R. CIV. P. 73.


_________________________                                        __________________________________________
         DATE                                                                     UNITED STATES DISTRICT JUDGE

NOTE:        RETURN THIS FORM TO THE CLERK OF COURT ONLY IF ALL PARTIES HAVE CONSENTED ON THIS
             FORM TO THE EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE.
      Case 8:20-cv-01066-VMC-CPT Document 33 Filed 10/27/20 Page 15 of 19 PageID 124



                                            EXHIBIT LIST
                                Plaintiff                Defendant                Joint

                                Government               Court


                      Case No.
                      Style:


Exhibit No.   Date Identified      Date Admitted      Sponsoring           Objections / Stipulated    Description of
                                                                                      1
                                                      Witnesses            Admissions                 Exhibit




        1
           Use a code (e.g. “A” or “*”) in this column to identify exhibits to be received in evidence by agreement without
objections. Otherwise, specifically state each objection to each opposed exhibit. Please note that each date box on the
left must be one inch wide to accommodate the Clerk’s stamp.
Case 8:20-cv-01066-VMC-CPT Document 33 Filed 10/27/20 Page 16 of 19 PageID 125
Case 8:20-cv-01066-VMC-CPT Document 33 Filed 10/27/20 Page 17 of 19 PageID 126
Case 8:20-cv-01066-VMC-CPT Document 33 Filed 10/27/20 Page 18 of 19 PageID 127
Case 8:20-cv-01066-VMC-CPT Document 33 Filed 10/27/20 Page 19 of 19 PageID 128
